Joint Venture Agreement

 

JOINT VENTURE AGREEMENT

 

entered into by

 

Gulf United Energy Inc.

 

and

 

Cía. Mexicana de Gas Natural, S.A. de C.V.,

 

as of July 15, 2007

 

 

 



--------------------------------------------------------------------------------



Joint Venture Agreement      TABLE OF CONTENTS   Clause    Page    1. 
Definitions, Interpretation and Construction.  1  2.  Incorporation of the
Companies.  5  3.  GLFE Participation in the Companies.  6  4.  Incorporation
and Initial Capitalization of the Project Entities.  6  5.  Capitalization of
the Companies.  8  6.  Business of the Companies.  8  7.  Directors and
Management of the Companies.  9  8.  Shareholder Actions.  11  9.  Accounts;
Taxes.  15  10.  Business Plan.  15  11.  Return on Investment and Cash
Distribution Policy.  16  12.  Capital Requirements.  16  13.  Employment
Policies.  18  14.  Transfer and Encumbrance of Shares.  18  15.  Closing.  19 
16.  Confidentiality.  20  17.  Non-Competition.  20  18.  Protection of Name. 
20  19.  Termination.  21  20.  Miscellaneous.  22 

 

 

 

 

 




--------------------------------------------------------------------------------



Joint Venture Agreement

JOINT VENTURE AGREEMENT

THIS JOINT VENTURE AGREEMENT is entered into as of the 15th day of July, 2007,
by and among Gulf United Energy Inc. (“GLFE”), a corporation organized under the
laws of the state of Nevada, United States of America, and Cía. Mexicana de Gas
Natural, S.A. de C.V. (“MGN”), a sociedad anónima de capital variable (limited
liability stock corporation of variable capital) organized under the laws of the
United Mexican States (GLFE and MGN and are hereinafter collectively referred to
as the “Parties” and each of them as a “Party”).

WHEREAS, GLFE and MGN entered into a Letter of Intent dated as of March 22, 2006
(as amended on November 14 and December 11, 2006, April 4 and May 30,2007 the
“LOI”), pursuant to which the Parties committed to, among others, enter into
this Agreement for purposes of documenting the rights and obligations of each of
the Parties in regard to the incorporation, governance and capitalization of
each of the JV Entities (as such term is defined in the LOI).

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.     

Definitions, Interpretation and Construction.

   

1.01. Definitions. In this Agreement, unless the context requires otherwise or
is otherwise expressly set forth, the following terms when written with initial
capital letters shall have the meaning set forth below:

 

“AFFILIATE”

In reference to a Person (“Person ‘A’”), means any Person which Controls Person
“A”, Controlled by Person “A”, or under common Control with Person “A”.

“AGREEMENT”

“AUDITOR” “BOARD”

“BUSINESS DAY”

Means this Joint Venture Agreement.

Means the Persons performing the duties of external auditors of each Company.
Means the board of directors of a Company.

Means any day except for Saturdays and Sundays, and those considered to be
compulsory days of rest pursuant to the Federal Labor Law of Mexico.

“BUSINESS PLAN”

Means the yearly business plan of each Company, approved by the Board on a
yearly basis.

“BY-LAWS”

Means the estatutos sociales (by-laws) of each Company, to be amended pursuant
to this Agreement.

“CHAIRMAN”

Means the Chairman of the Board, as appointed by the Shareholders’ Meeting
pursuant to Clause 7.05.

“CLOSING”

“COMPANY”

Shall have the meaning set forth in Clause 15 of this Agreement.

Means each of the Terminal Company and the Pipeline Company, indistinctively.

 

1


--------------------------------------------------------------------------------



Joint Venture Agreement

“CONTROL”  Means (i) the holding of a Person of more than 50% of all securities
representative    of the shareholders’ equity or net worth, with full voting
rights, of another Person;    (ii) the right of a Person to appoint the majority
of the members of the board of    directors or similar body responsible for the
overall administration of another    Person, or (iii) the right of a Person to
veto the resolutions of the board of directors    or of the Shareholders’
Meeting (or bodies similar to the foregoing) of another    Person.    “CRE” 
Means the Comisión Reguladora de Energía of Mexico (Energy Regulatory   
Commission).    “DIRECTOR”  Means each of the directors, proprietary or their
corresponding alternate, elected    to the Board, appointed by and acting on
behalf of each Shareholder so appointing    such director.    “DOLLARS” OR
“US$”  Means the lawful tender of the United States of America.    “EXCHANGE
RATE”  Means the “tipo de cambio para solventar obligaciones denominadas en
moneda    extranjera pagaderas en la República Mexicana” (exchange rate
applicable to    payment obligations in foreign currency to be executed within
Mexico) as    published by Banco de México (the Mexican Central Bank) in the
Diario Oficial    de la Federación (the Official Gazette of the Mexican Federal
Government), the    last Business Day prior to that in which any payment
obligation in Dollars should    be made within Mexico pursuant to this Agreement
or the By-laws.    “EXPENDITURE BUDGET”  Means the yearly expenditure budget of
each Company, approved by the Board on    a yearly basis.    “FISCAL YEAR” OR
“FY”  Means a calendar year, unless and until Mexican tax law permits
otherwise.    “LNG”  Means liquefied natural gas.    “LOI”  Means that Letter of
Intent entered into among the Parties as of May 22, 2006 (as    amended on
November 14 and December 11, 2006, April 4 and May 30,2007).    “MEXICO”  Means
the United Mexican States.    “MONTH”  Means calendar month.    “NON-COMPETE
AREA”  Shall have the meaning set forth in Clause 17.01 of this Agreement.   
“PAID-UP”  Means paid-up and/or credited as paid-up.    “PARTY”  Means a
signatory to this Agreement and its successors and permitted assigns.   
“PEMEX”  Means Petróleos Mexicanos. 

 

2


--------------------------------------------------------------------------------





Joint Venture Agreement

“PERSON”

Means a natural or legal person, joint venture, trust, fideicomiso (Mexican
trust) or any other entity or organization, including a government or any entity
or political subdivision of a government or any agency thereof, of any
nationality.

 

“PESOS” OR “P$”

“PIPELINE COMPANY”

Means the lawful tender of Mexico.

Means “Fermaca Gas de Cancún”, S.A. de C.V., a Mexican Sociedad Anónima de
Capital Variable (S.A. de C.V.) (limited liability stock corporation of variable
capital), incorporated on May 24, 2006 under standard, non-specific by-laws (i)
Controlled by MGN; (ii) in which GLFE shall acquire a 24% equity participation
pursuant to this Agreement; (iii) which By-laws shall be amended as set forth
herein, and (iv) which as of this date has an equity participation of 50% in the
Pipeline SPC.

 

“PIPELINE SPC”

Means “Energía YAAX”, S.A. de C.V., a Mexican Sociedad Anónima de Capital
Variable (S.A. de C.V.) (limited liability stock corporation of variable
capital), incorporated on May 24, 2006 under standard, non-specific by-laws (i)
in which as of this date each of the Pipeline Company and MGN have an equity
participation of 50%, and (ii) through which the Pipeline will be developed,
owned and operated.

 

“PIPELINE”

Means an open access natural gas transportation system, with the preliminary
characteristics indicated in Exhibit “A” to the LOI.

 

“PROJECT ENTITY”

“PROJECT”

Means each of the Pipeline SPC and the Terminal SPC, indistinctively.

Means:


                                                                           (i) 
   

the construction, financing, ownership and operation of the Pipeline, and

                                                                            
(ii)     

the construction, financing, ownership and operation of the Terminal.

 

“QUARTER”

“SECRETARY”

Means a period comprising three Months.

Means the Person appointed to perform the duties of secretary to the Board in
each Company, and includes an assistant secretary, if any.

 

“SHARE”

“SHAREHOLDER”

Means a share representative of the equity capital of a Company.

Means the holder of at least one Share, as provided for in the By-laws of each
Company.

 

“SHAREHOLDERS REPRESENTATIVE COMMITTEE”

“STATUTORY AUDITOR”

Shall have the meaning set forth in Clause 8.09 of this Agreement.

Means the Person appointed to perform the duties of comisario (accounting
policies’ compliance officer) in each Company, and includes an assistant
comisario (accounting policies’ compliance officer), if any.

 

3


--------------------------------------------------------------------------------





Joint Venture Agreement

“TERMINAL COMPANY”

Means “Fermaca LNG de Cancún”, S.A. de C.V., a Mexican Sociedad Anónima de
Capital Variable (S.A. de C.V.) (limited liability stock corporation of variable
capital), incorporated on May 24, 2006 under standard, non-specific by-laws (i)
Controlled by MGN; (ii) in which GLFE shall acquire a 24% equity participation
pursuant to this Agreement; (iii) which By-laws shall be amended as set forth
herein, and (iv) which as of this date has an equity participation of 50% in the
Terminal SPC.

 

“TERMINAL SPC”

Means “SIIT Energy”, S.A. de C.V., a Mexican Sociedad Anónima de Capital
Variable (S.A. de C.V.) (limited liability stock corporation of variable
capital), incorporated on May 24, 2006 under standard, non-specific by-laws (i)
in which as of this date each of the Terminal Company and MGN have an equity
participation of 50%, and (ii) through which the Terminal will be developed,
owned and operated.

 

“TERMINAL”

Means an open-access LNG storage and regasification facility, with the
preliminary characteristics indicated in Exhibit “B” to the LOI.

 

“TRANSFER”

Means:


    (i)     

as a noun, any voluntary or involuntary transfer, sale, pledge, hypothecation,
encumbrance or other disposition, and

      (ii)     

as a verb, to voluntarily or involuntarily transfer, sell, pledge, hypothecate,
encumber or otherwise dispose of.

  1.02.     

Interpretation and Construction.

    1.02.1     

References to statutory provisions shall be construed as references to those
provisions as amended or as their application is modified by other provisions
(whether before or after the date hereof) from time to time.

 

 

     1.02.2 References herein to Sections, Clauses and Exhibits are to the
sections, clauses and exhibits to this Agreement unless otherwise set forth, and
the Exhibits to this Agreement shall be deemed to form part of this Agreement.

     1.02.3 The term “Shareholder”, where the context permits, includes the
corresponding Person’s successors and permitted assigns.

     1.02.4 All headings are inserted for convenience only and shall not affect
the interpretation and construction of this Agreement.

     1.02.5 Unless the context requires otherwise, words importing the singular
include the plural and vice versa, and words importing a gender include every
gender.

 

4



--------------------------------------------------------------------------------



Joint Venture Agreement

      1.02.6 A reference to any thing includes a part of that such thing.

     1.02.7 A reference to a document includes any agreement in writing, or any
certificate, notice, instrument or other document of any kind, and an amendment
or supplement to, or replacement or novation of that such document.

     1.02.8 A reference to an agreement includes an undertaking, deed, agreement
or legally enforceable arrangement or understanding.

     1.02.9 A reference to an asset includes all property of any nature,
including without limitation, all rights and obligations pertaining to such
asset.

2.     

Incorporation of the Companies.

   

2.01. Incorporation; Legal Structure. Each of the Companies was incorporated on
May 24, 2006, and organized as a Sociedad Anónima de Capital Variable (S.A. de
C.V.) (limited liability stock corporation of variable capital) pursuant to the
laws of Mexico, under standard, non-specific by-laws; provided, however, that:

 

     2.01.1 the Companies shall be transformed into Sociedades Anónimas de
Capital Variable Promotoras de Inversiones (S.A. de C.V. P.I.)
(investment-promoting limited liability stock corporations of variable capital)
in order to incorporate certain provisions of this Agreement into the By-laws as
soon as such incorporation is legally possible by reason of the entry into force
of the new Ley del Mercado de Valores (Securities Market Law) in Mexico which
shall allow for the referred transformation. This specific commitment of the
Parties shall be effective upon the entry into force of such law, and

     2.01.2 the provisions of this Agreement referred to under Section 2.01.1
shall be marked as “(SAPI)”, and shall be effective upon the entry into force of
the new Ley del Mercado de Valores (Securities Market Law) in Mexico.

     2.02. Amendment of By-laws; Transformation. After the execution hereof, the
Parties shall hold a Shareholders’ Meeting in each Company in order to transform
them into Sociedades Anónimas de Capital Variable Promotoras de Inversiones
(S.A. de C.V. P.I.) (investment-promoting limited liability stock corporations
of variable capital) and amend each Company’s By-laws so that they shall comply
with the provisions of this Agreement.

     2.03. Registration Fees and Incorporation Expenses. Registration fees and
other incorporation expenses (including notarization fees) incurred in
connection with the incorporation of each Company have been expenses of the
corresponding Company and have been reimbursed by each Company to MGN,
immediately after the execution of each escritura constitutiva (deed of
incorporation).

     2.04. Registered Office. The registered office of each Company is be Pedro
Luis Ogazón 59-A, Colonia Guadalupe Inn, 01020, México, Distrito Federal,
Mexico.

 

5

--------------------------------------------------------------------------------

Joint Venture Agreement

     2.05. Statutory Auditor. Each of the Companies shall have a Statutory
Auditor. The Statutory Auditor in each Company after the Shareholders’ Meeting
referred to under Clause 2.02, will be Laura Trejo Chaparro.

     2.06. Secretary. The Board of each Company shall have a Secretary. The
first Secretary to each Board after the Shareholders’ Meeting referred to under
Clause 2.02, will be Emilio Carrillo Peñafiel.

3.     

GLFE Participation in the Companies.

   

3.01. Acquisition of Shares by GLFE. On June 22, 2006, GLFE, as purchaser, and
Fermaca Pipelinede la Península, S. de R.L. de C.V., as seller, entered into a
mutually acceptable share purchase agreement whereby Fermaca Pipeline de la
Península, S. de R.L. de C.V., Would transfer its Shares in each Company to
GLFE, at book value (P$1,000.00 Pesos each). Such Share purchase agreement was
subject to the condition precedent consisting that the same would not become
effective unless and until the date of execution of this Agreement. Given the
above and that the condition precedent has been complied by the execution
hereof, the participation of the Parties in each of the Companies is as set
forth in Section 3.02 and 3.03 below.

     3.02. Equity Capital of the Pipeline Company. The equity capital of the
Pipeline Company, as of this date, is P$25,378,000.00 Pesos, of which (i)
P$50,000.00 Pesos correspond to the fixed part, and (ii) P$25,328,000.00 Pesos
correspond to the variable part, divided into a total number of 25,378 common,
voting shares with a face value of P$1,000.00 Pesos each, as follows:

               3.02.1 GLFE (i) 12 shares of the fixed capital, and (ii) 6,086
shares of the variable part, equivalent to 24% of the equity capital of the
Pipeline Company, and

               3.02.2 MGN (i) 38 shares of the fixed capital, and (ii) 19,242
shares of the variable part, equivalent to 76% of the equity capital of the
Pipeline Company.

     3.03. Equity Capital of the Terminal Company. The equity capital of the
Terminal Company, as of this date, is P$10,565,000.00 Pesos, of which (i)
P$50,000.00 Pesos correspond to the fixed part, and (ii) P$10,515,000.00 Pesos
correspond to the variable part, divided into a total number of 10,565 common,
voting shares with a face value of P$1,000.00 Pesos each, as follows:

              3.03.1 GLFE (i) 12 shares of the fixed capital, and (ii) 2,523
shares of the variable part, equivalent to 24% of the equity capital of the
Terminal Company, and

              3.03.2 MGN (i) 38 shares of the fixed capital, and (ii) 7,992
shares of the variable part, equivalent to 76% of the equity capital of the
Terminal Company.

4.     

Incorporation and Initial Capitalization of the Project Entities.

   

4.01. Incorporation of the Project Entities.

 

 

6

--------------------------------------------------------------------------------



Joint Venture Agreement

4.01.1 Each of the Project Entities was incorporated on May 24, 2006, and
organized as a

Sociedad Anónima de Capital Variable (S.A. de C.V.) (limited liability stock
corporation of variable capital) pursuant to the laws of Mexico, under standard,
non-specific by-laws; notwithstanding the foregoing, the Project Entities may
also be transformed into Sociedades Anónimas de Capital Variable Promotoras de
Inversiones (S.A. de C.V. P.I.) (investment-promoting limited liability stock
corporations of variable capital) promptly after the entry into force of the new
Ley del Mercado de Valores (Securities Market Law) in Mexico.

     4.01.2 Registration fees and other incorporation expenses (including
notarization fees) incurred in connection with the incorporation of each Project
Entity have been expenses of the corresponding Project Entity and have been
reimbursed by each Project Entity to MGN, immediately after the execution of
each escritura constitutiva (deed of incorporation).

     4.02. Equity Capital of the Pipeline SPC. The equity capital of the
Pipeline SPC, as of this date, is P$50,706,000.00 Pesos, which correspond
totally to the fixed part, divided into a total number of 50,706 common, voting
shares with a face value of P$1,000.00 Pesos each, as follows:

              4.02.1 The Pipeline Company, 25,353 shares equivalent to 50% of
the equity capital of the Pipeline SPC, and

             4.02.2 MGN, 25,353 shares equivalent to 50% of the equity capital
of the Pipeline SPC.

     4.03. Equity Capital of Terminal SPC. The equity capital of the Terminal
SPC, as of this date, is P$21,080,000.00 Pesos, which correspond totally to the
fixed part, divided into a total number of 21,080 common, voting shares with a
face value of P$1,000.00 Pesos each, as follows:

              4.03.1 The Terminal Company, 10,540 shares equivalent to 50% of
the equity capital of the Terminal SPC, and

             4.03.2 MGN, 10,540 shares equivalent to 50% of the equity capital
of the Terminal SPC.

4.04.     

Initial Capitalization of the Project Entities.

    4.04.1     

Each Project Entity has been initially capitalized pursuant to the following:

     

(i) On June 22 2006, and December 13 2006, MGN, the pertaining Company and

   

each Project Entity entered into an agreement, whereby each Project Entity
acknowledged the expenses incurred by MGN and the pertaining Company during the
initial stages of the Project, and recognized such expenses as an indebtedness
of the respective Project Entity toward each of MGN and the applicable Company.
A copy of the referred agreements is attached hereto as

 

Exhibit 4.04.1;

 

 

7

--------------------------------------------------------------------------------



Joint Venture Agreement

                       (ii)  Deriving from the execution of the agreements
referred to in the immediate      preceding paragraph, each of MGN and the
corresponding Company capitalized in June 24,      2006 and December 15, 2006,
its pro-rata portion of such indebtedness in each Project Entity.      The
By-laws of each Project Entity shall be amended in order to transform its shares
to shares      with a face value of P$1.00 Peso each;                         
 (iii)  Deriving from the capitalizations referred to in the immediate
paragraph, the      equity capital of the Project Entities correspond to the
amounts set forth in Sections 4.02 and      4.03 above.        5. 
Capitalization of the Companies.      5.01.  Capitalization of the Companies.
Each Company has been initially capitalized pursuant to the  following:         
                     (i)  On June 23 2006, and December 14 2006, the Companies
increased their equity      capital and issued shares in favor of MGN and GLFE.
Such capital increase resolutions were      subject to the condition precedent
consisting that the same would not become effective unless      and until the
date of execution of this Agreement. Given the above and that the condition     
precedent has been complied by the execution hereof, the participation of the
Parties in each of      the Companies is as set forth in Section 3.02 and 3.03
below;                           (ii)  Deriving from the capitalizations
referred to in the immediate paragraph, the      equity capital of the Companies
correspond to the amounts set forth in Sections 3.02 and 3.03      above.   


  5.02.     

Subsequent Capitalizations during FY 2007 and FY 2008. The Parties hereto
acknowledge that GLFE has contributed an amount equal to $1,448,395.92 Dollars
in cash and restricted stock of GLFE to be destined to the Project. From such
amount, as of this date, the amount of P$8,621,000.00 Pesos has been used and
contributed to the Companies as equity capital. The remainder of the amount not
used as of this date, shall be destined for future capital increases of the
Companies as capital calls become necessary, provided that at all times, the
equity percentage in the Companies shall be 76% for MGN and 24% for GLFE. The
corresponding Shares of each Company shall be issued to GLFE promptly after the
respective Shareholders’ Meeting of each Company shall have approved the
pertaining equity capital increases.

  6.     

Business of the Companies.

    6.01.     

Companies’ Business. The business of each Company shall be the holding of shares
representative of the equity capital of each of the Pipeline SPC and of the
Terminal SPC, as applicable.

 

8

--------------------------------------------------------------------------------

Joint Venture Agreement

     6.02. Related Transactions. The business of each Company shall at all times
be conducted on arm’s length commercial terms, but subject thereto each Company
may transact business with the Shareholders or any Affiliates thereof.
Notwithstanding the foregoing:

     6.02.1 each Shareholder (or its corresponding Affiliate) shall, in all
dealings with each Company, offer to do business on terms that are consistent
with, and no less favorable than, those used in comparable situations with the
customers of such Shareholder or its Affiliates;

     6.02.2 each Company shall have the right to request private competitive
tenders for products and services. Provided that to the extent that the
Shareholder or its Affiliate can provide the quality of work required for the
applicable project as determined by the Board, such Shareholder or its Affiliate
shall have the opportunity to bid for such services and to negotiate directly
(on arm’s length commercial terms) with a Company in the understanding that, if
after negotiating, no agreement is reached between such Shareholder (or its
corresponding Affiliate) and a Company, such Company will be free to award any
contract to any third party bidder.

7.     

Directors and Management of the Companies.

   

7.01 Responsibility of Board. The Board shall be responsible for supervising the
activities of eachCompany and for determining management positions and
responsibilities and the overall policies and objectives of each Company. Except
for those matters which are the exclusive responsibility of the Shareholders’
Meeting pursuant to Mexican law, the Board may delegate its authority, including
the day-to-day running of the business of each Company, to a General Director,
if any, to be appointed by the Board.

     7.02 Directors. Each of the Companies shall have a Board of up to ten (10)
Directors. Every Shareholder (or group thereof) holding at least 10% of a
Company’s Shares shall be entitled to appoint one Director for every such 10%.

     7.03. Board. The initial Board of each Company, to be appointed during the
Shareholders’ Meeting referred to under Clause 2.02, shall consist of four
Directors, as follows:

              7.03.1 Pipeline Company:

                        GLFE Proprietary Director

                        MGN Proprietary Directors

             7.03.2 Terminal Company:

                       GLFE Proprietary Director                

GLFE Alternate Director

MGN Alternate Directors

 

GLFE Alternate Director


                        MGN Proprietary Directors                 MGN Alternate
Directors

 

9

--------------------------------------------------------------------------------



Joint Venture Agreement

7.04.     

Election of Directors. (SAPI)

   

7.04.1 Each Party agrees that it shall vote its Shares and take all other
necessary action in order to ensure that the Director nominees of each
Shareholder are elected to the Board.

     7.04.2 Each Party agrees that if, at anytime, it is then entitled to vote
for the removal of any Director, it shall not vote any of its Shares in favor of
the removal of any Director who shall have been elected pursuant to this Clause
7.04, unless such removal shall be for cause or the Shareholder entitled to
nominate such Director shall have requested or consented to such removal in
writing.

     7.04.3 Each Party agrees to vote in favor of any request by a Shareholder
to remove a Director nominated by such requesting Shareholder. Removal “for
cause” shall mean removal of a Director because of such Director’s willful and
continued failure to substantially perform his or her duties with the
corresponding Company in his or her established position, or because of such
Director’s conviction for, or guilty plea to, a felony or a crime involving
moral turpitude.

     7.05. Chairman. During the Shareholders’ Meeting referred to under Clause
2.02, the Chairman of each Company shall be elected by majority vote of the
Shareholders of each Company in an Ordinary Shareholders’ Meeting. The first
Chairman of each Company will be Fernando Calvillo Alvarez. The Chairman shall
have a one-year term and may be re-nominated and reelected at the expiration of
such term.

     7.06. Vacancies. If, as a result of death, disability, retirement,
resignation, removal (with or without cause) or otherwise, there shall exist or
occur a vacancy on the Board, then the Party entitled to nominate such Director
whose death, disability, retirement, resignation or removal resulted in such
vacancy may nominate another individual to fill such capacity and serve as a
Director, and the other Party agrees that it shall vote its Shares in order to
ensure that such nominee be elected to the Board. (SAPI)

     7.07. Manner of Nomination and Removal. The Directors shall be appointed
and removed according to the By-laws and applicable law. The Secretary will be
authorized to call a Shareholders’ Meeting immediately upon a vacancy of a
proprietary or alternate Director.

     7.08. Quorum for Board Meetings. All meetings of the Board shall be called
by the Chairman. The quorum for all Meetings of the Board shall be when at least
50% of the proprietary or their respective alternate Directors are present.
Alternate Directors may attend all Board meetings, but they shall not be counted
for purposes of quorum (both installation and voting) if the corresponding
proprietary Director is also present at such meeting. The Secretary and the
Statutory Auditor may attend all Board meetings, with the right to speak but not
to vote, and they shall not be counted for quorum purposes. If the Board so
authorizes or requests, Auditors, consultants, legal counsel, advisers and
employees shall also be permitted to attend and speak at meetings of the Board,
but not to vote.

 

10

--------------------------------------------------------------------------------

Joint Venture Agreement

     7.09. Voting. Each Director shall be entitled to one vote. All actions to
be taken by, and all decisions of the Board, shall be identified in writing and
noticed for a meeting of the Board. In order for Board resolutions to be validly
adopted and binding upon the corresponding Company, they shall require the
affirmative vote of the majority of proprietary or their respective alternate
Directors present at the corresponding meeting of the Board.

7.10.     

Location of Meetings.

   

7.10.1 The Board shall meet in Mexico City, Mexico, or such other location as
the Chairman shall specify.

     7.10.2 Board meetings shall occur as often as requested by the Chairman
and, in any event, not less than once every two Quarters.

     7.10.3 Not less than a ten-day notice of each meeting specifying the
business to be transacted thereof shall be given to each Director unless waived
by the Director who has not been given such notice.

     7.11. Board Meetings by Conference Call. To the extent permitted by
applicable law, participation in a meeting of the Board may occur by means of
conference, telephone and video or similar communications equipment, whereby all
persons participating in the meeting can hear and speak to each other and such
participation shall constitute presence in person. In this case, in order for
the corresponding resolutions to be considered to have been validly adopted by
the Board, such resolutions must be unanimously approved by all proprietary or
their respective alternate Directors, passed in writing and the corresponding
minutes must be executed by all the proprietary or their respective alternate
Directors.

     7.12. Compensation of Directors. The Directors shall not be entitled to be
paid fees in their capacity as such, but shall receive such compensation for
executive services performed for each Company as the Shareholders’ Meeting may
decide.

8.     

Shareholder Actions.

    8.01.     

Installation Quorum for Shareholders' Meetings.

     

8.01.1 Installation quorum for Ordinary Meetings shall be, in the first call,
when at least 50% of the corresponding Company’s Shares is duly present or
represented. Installation quorum for Ordinary Meetings in second or subsequent
calls, shall be with any number of the corresponding Company’s Shares duly
present or represented. A quorum must be present at the commencement of and
throughout each Meeting.

 

                       8.01.2 Installation quorum for Extraordinary Meetings
shall be, in the first call, when at least 75% of the corresponding Company’s
Shares is duly present or represented. Installation quorum for Extraordinary
Meetings in second or subsequent calls, shall be when at least 50% of the
corresponding Company’s Shares is duly present or represented. A quorum must be
present at the commencement of and throughout each Meeting.

11



--------------------------------------------------------------------------------



Joint Venture Agreement

8.02.     

Voting Quorum for Shareholders' Meetings.

   

8.02.1 Resolutions adopted by Ordinary Meetings shall be valid when approved by
the majority

 

of the corresponding Company’s Shares duly present or represented in such
meeting.

     8.02.2 Resolutions adopted by Extraordinary Meetings shall valid when
approved by at least 50% of the corresponding Company’s Shares.

     8.02.3 The Shareholders may adopt resolutions without holding a
Shareholders’ Meeting. In this case, in order for the corresponding resolutions
to be considered to have been validly adopted by the Shareholders, as if adopted
by a valid Shareholders’ Meeting, such resolutions must be unanimously approved
by all Shareholders, passed in writing and the corresponding minutes must be
executed by all Shareholders.

     8.03. Each Shareholder shall be entitled to one vote for each Share it
shall hold. The Chairman shall preside each Shareholders’ Meeting.

8.04.     

Location of Shareholders’ Meetings.

   

8.04.1 Shareholders' Meetings shall be called by the Board or the Chairman. The
Statutory

 

Auditor and any Shareholder may also call Shareholders' Meetings upon omission
of the Board or the Chairman, as foreseen in applicable law.

     8.04.2 All Shareholders’ Meetings shall take place in Mexico City, Mexico,
pursuant to applicable law.

     8.04.3 Shareholders’ Meetings shall occur as often as requested by the
Board or its Chairman and, upon omission of the foregoing, by the Statutory
Auditor or any Shareholder pursuant to applicable law. In any event, there shall
be at least one Shareholders’ Meetings every Fiscal Year.

     8.04.4 Not less than a fifteen-day notice of each Shareholders’ Meeting
specifying the business to be transacted thereof shall be given to each
Shareholder. Notwithstanding the foregoing, Shareholders shall validly hold a
Shareholders’ Meeting without prior notice therefor if all Shares of the
corresponding Company are duly represented at such meeting.

     8.05 Shareholder's Voting Agreement. Each Shareholder shall exercise or
refrain from exercising any voting rights or other powers of Control so as to
ensure that passage of any and every resolution necessary or desirable to
require that the affairs of each Company are conducted in accordance with the
provisions of this Agreement and otherwise to give full effect to the provisions
of this Agreement and to ensure that no resolution is passed which is not in
accord with such provisions. (SAPI)

     8.06 Company actions. Except for the actions listed under Clause 8.07, all
the actions of the Company shall only be taken with the prior approval of the
Board or of the Ordinary Shareholders’ Meeting.

     8.07 Reserved Matters. Except as may be otherwise required by law, none of
the following actions of each Company, and those required by law to be taken by
the Extraordinary Shareholders’ Meeting, shall be taken without prior approval
of Shareholders holding at least 75% of a Company’s Shares:

--------------------------------------------------------------------------------

Joint Venture Agreement

     8.07.1 any capital expenditure in excess of US$200,000.00 Dollars for one
item or a series of related items which is not provided for in a Company’s
annual budget, but in no event shall capital expenditures made during any Fiscal
Year exceed in aggregate the amount of capital expenditures authorized by the
Board for that year;

     8.07.2 the approval or payment of any cash distributions inconsistent with
the cash distribution policy set out in Clause 11.02;

8.07.3     

any proposed amendment of a Company’s By-laws;

  8.07.4     

the consolidation or merger of a Company or the sale, mortgage, charge, lien,
pledge or

 

encumbrance of any of its assets unless such assets are sold in the ordinary
course of business or the sale is made in connection with the replacement of any
assets sold;

     8.07.5 the terms or amendment thereto of any agreement under which
management services are provided to a Company and of the employment contract of
its Director General, if any;

     8.07.6 the acquisition or incorporation of any subsidiary company of a
Company, or of a joint venture involving a Company, or the making of any
investments by a Company in any other company or business, other than the
Project Entities;

     8.07.7 the incurring of any indebtedness (whether current or term) in
excess of US$500,000.00 Dollars or the granting by a Company of any security of
any nature whatsoever in respect of any such indebtedness or the borrowing of
any sum other than in the ordinary course of business;

8.07.8     

the appointment or removal of Auditors;

  8.07.9     

any material transaction other than in the ordinary course of a Company’s
business;

  8.07.10     

the determination of debt and equity capital structure as appropriate from time
to time,

 

including the amount of issued and Paid-up capital of a Company;

     8.07.11 the entering into of any material agreement for a term in excess of
two years or which involves obligations on the part a Company in excess of
US$500,000.00 Dollars;

8.07.12     

the voluntary winding up or liquidation of a Company;

  8.07.13     

any personnel policies and practices which would be contrary to the policy set
forth in

 

Clause 13; or

     8.07.14 delegation of the Shareholders’ Meeting’s authority, except for the
granting of powers of attorney.

--------------------------------------------------------------------------------

Joint Venture Agreement

8.08.     

Management during a time of Disagreement (SAPI). If a resolution concerning any
of the matters in Clause 8.07 is proposed and not agreed, the General Director
or in his absence, the Chairman of the corresponding Company shall have the
right and responsibility to continue to manage the day to day affairs of such
Company in the Company’s sole best interest, within the bounds of the Company’s
then current Business Plan and shall be deemed to have been given authority by
the Shareholders’ Meeting to:

   

8.08.1 make capital expenditures not in excess of US$100,000.00 Dollars for one
item or a

 

series of related items, but in no event shall capital expenditures made during
any Fiscal Year exceed in aggregate the amount of capital expenditures
authorized by the Board for that year;

     8.08.2 conclude the terms or amendment thereto of any agreement under which
services are provided to such Company, provided such agreements or amendments do
not commit the Company in an amount in excess of US$100,000.00 Dollars in any
single instance, and

     8.08.3 incur additional indebtedness pursuant to policies previously
approved by the Board so long as it is not in excess of that provided for in the
approved Business Plan of the corresponding Company, such as, but not by way of
limitation, banking matters, hiring and discharging employees and purchase of
goods for the Company’s use.

8.09.     

Deadlock.

   

8.09.1 In the event a resolution concerning matters in Clause 8.07 has been
proposed at a

 

Meeting of Shareholders and has not been passed by such Meeting, unless such
resolution is either withdrawn or otherwise dealt with to the satisfaction of
the Shareholder proposing such resolution, said matter shall be referred for
resolution to a Committee of representatives of the Shareholders (the

“Shareholders Representative Committee”).

     8.09.2 As soon as practical, upon referral of said matter by the
Shareholders to the Shareholders Representative Committee, the Shareholders
Representative Committee shall meet and attempt in good faith to resolve said
differences within ten (10) Business Days of the referral, by means of a
resolution accepted unanimously by the corresponding representatives. Such
unanimous resolution shall bind the corresponding Company and its Shareholders
as if it were a validly adopted resolution of the Shareholders’ Meeting.

     8.09.3 In the event that any difference referred to the Shareholders
Representative Committee is not resolved at the end of the ten (10) day period
set forth above, the Shareholders shall be free to pursue the sale of their
Shares pursuant to Clause 14.01; provided, however, that nothing in Clause 8.07
shall be deemed to be a restriction of any Shareholder's right to sell its
Shares as provided in Clause

14.01     

at any time.

  8.10.     

Removal of Directors. Notwithstanding any other provision of this Agreement,
from and after

 

the date on which a Shareholder ceases to be entitled to appoint a Director,
each Shareholder shall vote to remove the Director(s) previously designated by
the first mentioned Shareholder. (SAPI)

--------------------------------------------------------------------------------

Joint Venture Agreement

     8.11. Deadlock during the Development Phase. If at any point before natural
gas or LNG begins to flow through any portion of the Terminal or of the
Pipeline, the Shareholders should incur a deadlock on decisions and expenditures
that would affect the construction of the Terminal or the Pipeline and any
Shareholder decides to withdraw from the Project, the remaining Shareholder may
purchase the withdrawing Shareholder's Shares in the Companies for a sum as may
be agreed among the Shareholders, pursuant to Clause 14.

     8.12. Listing. No listing of any securities of any of the Companies on any
infrastructure board or any internationally recognized stock exchange shall
occur without the prior written consent of Shareholders holding at least 75% of
a Company’s Shares.

9.     

Accounts; Taxes.

   

9.01. Accounting Records. Each of the Companies shall maintain accurate and
complete accounting

 

records in Spanish, pursuant to applicable Mexican tax and commercial law.
English translations of the accounting records shall be made if requested by any
Shareholder, but in such case shall be at the expense of the requesting
Shareholder.

     9.02. Accounting Standards. The accounts of each Company shall be kept in
accordance with generally accepted accounting principles in Mexico and shall be
audited annually. Audits additional to the statutory annual audit shall be made
if requested by any Shareholder, but in such case shall be at the expense of the
requesting Shareholder.

     9.03. Fiscal Year. The Fiscal Year of each Company shall begin on January 1
and end on December 31 in each year or on such other date as may be determined
by the Shareholders’ Meeting, if permitted by law. The initial Fiscal Year of
each Company shall begin on their date of incorporation and end on December 31,
2006.

     9.04. Auditors. The Auditors of each Company shall be chosen by the
Shareholders’ Meeting as foreseen in Clause 8.07 above.

     9.05. Inspection. Each of the Shareholders and their authorized
representatives shall have the right to inspect and copy from time to time the
books and other financial records and documents of each Company, at the
inspecting Shareholder’s own expense.

     9.06. Monthly and Quarterly Report. Each of the Companies shall prepare and
submit to each proprietary Director and to the Statutory Auditor, within ten
(10) Business Days of the end of a Month and Quarter, Monthly management summary
reports and Quarterly financial reports in English and Spanish.

9.07. Tax issues. The Shareholders understand that each Company shall be subject
to Mexican tax

laws.

10.     

Business Plan.

   

10.01. Approval of Business Plan. Within the first three Months of each
Company’s Fiscal Year, the

 

Board shall analyze and approve a Business Plan and an Expenditure Budget
applicable to such Fiscal Year and to the first three Months of the following
Fiscal Year.

--------------------------------------------------------------------------------

Joint Venture Agreement

     10.02. Subsequent Projects. The Parties recognize that from time to time
subsequent projects may come to the attention of each Company or may be
developed through or by each Company:

     10.02.1 the Parties agree that each Party shall be entitled to participate
in any such project at the following ownership interests: GLFE at 24% and MGN at
76%;

     10.02.2 the Parties further agree that this Agreement shall apply to any
such subsequent project at the ownership interest proportions established in
this Clause 10.02 or at such other ownership interest proportions as may be
agreed by the Parties as to such project, provided that both Parties have an
ownership interest in such subsequent project and that, if one Party elects to
take an ownership interest inferior to that provided in this Clause 10.02, the
remainder of the interest that such Party was entitled to shall be made
available to the other Party, and

     10.02.3 if one Party elects not to participate in a subsequent project,
pursuant to this Clause, the remaining Party shall have the right to undertake
such project on its own or to pursue it in association with third parties.

11.     

Return on Investment and Cash Distribution Policy.

   

11.01 Rate of Return. Each of the Companies’ objective shall be to provide a
rate of return on capital

 

invested that shall adequately compensate the Shareholders for their investment.

11.02     

Cash Distributions.

   

11.02.1 Unless the Shareholders’ Meeting resolves otherwise, cash distributions
in each

 

Company shall be based on excess cash after all debt obligations are satisfied,
if any, over a level of working capital established by the Board to be allocated
Monthly, and distributed Quarterly to the Shareholders in proportion to their
respective Shares. Cash distributions shall be based upon the prior Fiscal
Year’s audited financial statements, as approved by the Shareholders’ Meeting.

     11.02.2 Subject to all applicable laws and any agreement binding on each
Company, unless the Shareholders’ Meeting otherwise resolves, the Shareholders’
Meeting shall require that the respective Company shall distribute by way of
cash distributions such amounts that are permitted to be distributed pursuant to
the By-laws after appropriation of prudent and proper reserves. Subject to the
provisions of Clause 12.04 and unless otherwise resolved by the Shareholders’
Meeting, such distributions shall be made to the extent permitted by law and no
less than annually.

12.     

Capital Requirements.

   

12.01 Capital. The aggregate equity and debt capital contributions required in
order to organize and

 

establish each Company’s business operations will be as set forth in the
corresponding permits granted by the CRE in regard to the Pipeline, and to be
obtained from the CRE in all matters pertaining to the Terminal. At Closing the
Shareholders shall have provided contributions to the Project in the following
amounts:

--------------------------------------------------------------------------------

Joint Venture Agreement

12.01.1     

GLFE, a total of US$200,000.00 Dollars as follows:

    (i)     

US$148,160.00 Dollars into the development of the Pipeline, and

    (ii)     

US$51,840.00 Dollars into the development of the Terminal;

 

     12.02. If further funds are required by each Company in order to implement
the Business Plan, except for the funds to be contributed by GLFE pursuant to
Section 5.02, such funds may be provided by the Shareholders to each Company in
the form of debt or equity contributions (in this case, on a pro-rata basis),
and subject to the provisions of Clauses 12.03 and 12.04. The Shareholders agree
to apply the Exchange Rate when making such contributions to each Company in
Dollars.

12.03.     

Equity Contributions. (SAPI)

   

12.03.1 Where equity contributions are to be made in the Companies, the Board of
each

 

Company shall determine the time and size of any such contributions and the
Shareholders shall subscribe for Shares in cash in proportion to their holdings.

     12.03.2 The Shareholders understand and agree that additional equity
contributions in the Companies shall be necessary in order to maintain the
equity capital in the Pipeline SPC and the Terminal SPC at levels consistent
with Mexican regulatory requirements.

     12.03.3 In the event a Shareholder fails to contribute its proportional
share of capital when due, as may be determined by the Board, its participation
and holding will be automatically diluted and the defaulting Shareholder may be
penalized as determined by the Shareholders’ Meeting or as may be set forth in
the By-laws.

     12.04. Debt Contributions. Where debt contributions are to be made, the
Board shall determine the time, size and conditions of any such loans. Any such
debt contributions made to each Company shall be repaid on a proportionate basis
with respect to all loans extended by the Shareholders to each Company. Unless
otherwise agreed by the Shareholders’ Meeting of the corresponding Company, no
cash distributions shall be made before paying any Shareholder a loan made to
such Company, or the otherwise due and payable portion of a loan made by a
Shareholder to the applicable Company.

     12.05. Third Party Borrowing. If, in order for a Company, or any of the
Project Entities, to borrow money from banks and others on terms acceptable to
each Company or the corresponding Project Entity, it is necessary for such
borrowings to be wholly or partially guaranteed, the Shareholders may each
severally guarantee such borrowings in proportion to the number of Shares then
held in the capital of each Company by each Shareholder, provided that such
limited several guarantees shall in each case be in such form as the
Extraordinary Shareholders’ Meeting of the corresponding Company may approve.

12.06. Liability of Shareholders.

--------------------------------------------------------------------------------

Joint Venture Agreement

     12.06.1 As to third parties, for actions or omissions of a Shareholder
undertaken with the approval of the Shareholders’ Meeting or the Board, a
Shareholder shall not be liable to third parties above its proportional equity
ownership unless otherwise so ordered pursuant to a decision of arbitrators or
court having jurisdiction.

     12.06.2 As to third parties, for actions or omissions of a Shareholder not
undertaken with the approval of the Shareholders’ Meeting or the Board, such
Shareholder shall be solely liable to third parties and shall indemnify and hold
the other Shareholder and the corresponding Company harmless from such
liability. Nothing set forth herein is intended to waive or modify a Company’s
and a Shareholder's limited liability as provided by applicable law and in the
By-laws.

     12.06.3 As among the Shareholders, each Shareholder shall assume sole
liability to the other Shareholder for direct actual damages caused by the
actions or omissions of such Shareholder. No Shareholder shall have any
liability to the other Shareholder for other than direct actual damages. For
purposes of this provision, all limitations to a Shareholder's liability shall
extend to its Affiliates, directors, officers, employees, agents and
consultants. Nothing set forth herein is intended to waive or modify a Company’s
and a Shareholder's limited liability as provided by applicable law.

     12.07. Allocation: Assessment. Revenues and expenses (including without
limitation expenses of development, organization, start-up, operations and
administration) of each Company which are authorized by the Shareholders’
Meeting or the Board shall be shared by the Shareholders on a pro-rata basis.
Each of the Companies shall be responsible for paying day-to-day operating
expenses of and collecting revenues from the Project on a pro-rata basis, and
after off-setting revenues against expenses, allocating to or collecting from
the Shareholders their respective proportionate share of revenues or
deficiencies in revenues. The corresponding Board shall have the right to assess
the Shareholders in advance for their respective proportionate share of any
expenses of the pertaining Company (SAPI).

13. Employment Policies.

Each of the Companies shall seek to develop personnel policies that are
consistent with Mexican Law.

14.     

Transfer and Encumbrance of Shares.

    14.01.     

Transfer.

    

14.01.1 A Transfer of Shares in a Company by any Shareholder shall be subject to
the prior

   

approval of the corresponding Company’s Board.

 

     14.01.2 The Shareholders shall have the right of first refusal upon
Transfer of Shares, pursuant to the following:

     (i) a Shareholder offering to Transfer any of its Shares to another Person
shall first provide written notice of such offer to the other Shareholder, which
notice shall include the price being offered for the Shares by the prospective
purchaser, as well as any other material terms and conditions of the offer;

--------------------------------------------------------------------------------

Joint Venture Agreement

     (ii) the non-Transferring Shareholder shall have a period of 30 days to
review the offer, and to exercise its rights hereunder to acquire the Shares
being offered at the same price, and under the same material terms and
conditions being offered by the prospective purchaser to the Transferring
Shareholder, and

     (iii) if the non- Transferring Shareholder does not accept, rejects, or
fails to respond to the Transferring Shareholder’s offer within the time period
set forth above then, subject to the prior approval of the Board pursuant to
Section 14.01.1, the Transferring Shareholder may execute definitive agreements
for the Transfer of 100% of the offered Shares with the prospective purchaser
upon the terms and conditions set forth in the corresponding written notice sent
to the non-Transferring Shareholder, but not otherwise.

     14.01.3 Regardless of the provisions of Sections 14.01.1 and 14.01.2, the
Parties shall take the necessary actions in order for a Shareholder to be able
to Transfer all (but not less than all) of its Shares of each Company to an
Affiliate, provided that such Shareholder remains responsible to the other
Shareholder for the actions of its Affiliate and guarantees in writing to the
other Shareholder that:

     (i) it will require that such Affiliate acts in regard to such Shares as it
is required to do under the terms of this Agreement and the By-laws, as if the
Transferring Shareholder were still the Shareholder of such Shares;

     (ii) such Affiliate shall remain associated to it in the terms of the
definition of Affiliate contained in Clause 1.01 during all the time that such
Affiliate shall hold the corresponding Shares, and that

     (iii) the referred Affiliate shall only Transfer the referred Shares
pursuant to Sections 14.01.1 and 14.01.2.

     14.02. Encumbrance. No Shareholder shall create or permit to arise any
mortgage, charge, pledge, security interest, lien or other encumbrance over any
of its Shares in any of the Companies, without the prior approval of the
Extraordinary Shareholders’ Meeting.

15.     

Closing.

   

15.01. Time and Place of Closing. The closing of this Agreement (the “Closing”)
shall be held at such

 

place and time as the Parties shall agree; provided, however, that the Closing
shall take place on July 15, 2007.

15.02.     

Accomplishing Closing.

   

15.02.1 On July 15, 2007, the Parties shall require to take place all such
matters as are required

 

by this Agreement and the LOI to take place at Closing.

15.02.2 Pursuant to the LOI:

--------------------------------------------------------------------------------

Joint Venture Agreement

     (i) within 30 days after the execution of this Agreement, GLFE shall
transfer to MGN (or an Affiliate thereof, as designated by MGN) 750,000
restricted shares representative of the equity capital of GLFE, as set forth in
paragraph 4.3.3 of the LOI. MGN hereby understands an agrees that neither all
nor any fraction of such shares shall be transferred by it (or its corresponding
Affiliate) until a holding period of 24 months counted from the date of transfer
by GLFE to MGN (or its corresponding Affiliate) as set forth herein, shall have
expired.

16.     

Confidentiality.

   

16.01. Each Party shall, and shall exercise all of its powers so as to require
that its Affiliates, directors,

 

officers and employees and each Company (and the Affiliates, Directors, officers
and employees of each Company) shall, keep secret all trade secrets, know how
and other confidential information of each Company and of the other Party, and
shall not use any of such confidential information except as authorized in
writing by the Party holding title to that information. This obligation shall
survive the termination of this Agreement but shall cease to apply to any
information that may become public information by means other than a breach of
the Parties’ confidentiality obligations as set forth herein.

     16.02. Each Party shall, and shall exercise all of its powers so as to
require that its Affiliates, directors, officers and employees and each Company
shall keep secret the terms and conditions of this Agreement.

17.     

Non-Competition.

   

17.01. By the Parties. Save as otherwise agreed among the Parties, until the
termination of this

 

Agreement and for a period of two years from the date of such termination, the
Parties shall not, and shall require that their Affiliates, directors, officers
and key employees and the directors, officers and employees of their Affiliates
shall not, directly or indirectly carry on or be interested in any business
providing natural gas storage or transportation within the “Non-compete Area”,
except for the Terminal SPC and the Pipeline SPC. The Non-compete Area shall be
defined as the States of Yucatán, Quintana Roo and Campeche in Mexico.

     17.02. By Non-Shareholders. If any Shareholder or any of its Affiliates
ceases to be a Shareholder in any of the Companies for any reason other than the
liquidation of a Company, that Shareholder shall not, and shall require that its
Affiliates, directors, officers or key employees shall not, for a period of two
years from the date of such cessation, directly or indirectly carry on or be in
any way interested in the business of transportation or storage of natural gas
in the Non-compete Area.

     17.03. Other Projects. Notwithstanding anything to the contrary set forth
in this Agreement, no Party shall have the obligation to participate or invest
in future projects within Mexico.

18. Protection of Name.

--------------------------------------------------------------------------------

Joint Venture Agreement

In the event that a Party or any of its Affiliates ceases to be a Shareholder of
any of the Companies, the remaining Shareholder shall take such steps within a
reasonable period of time as may be necessary to require each Company to remove
any reference to the first mentioned Party's name, if any, in the name or
business description of each Company, including reference to such Party (SAPI).

19.     

Termination.

   

19.01. Term of Agreement. Save as otherwise provided, this Agreement shall
continue until terminated

 

as provided herein.

     19.02. Termination Upon Cessation of Shareholder. This Agreement shall
terminate with respect to any Party upon such Party or any of its Affiliates
ceasing to be a Shareholder of both of the Companies by reason of a transfer of
Shares pursuant to Clause 14.01, or upon both Companies being wound up or
otherwise dissolved.

19.03.     

Other Events of Termination. In any of the following events, namely (SAPI):

   

19.03.1 if a Shareholder makes an arrangement with its creditors or goes into
liquidation or has

 

a receiver appointed over its assets or suffers some analogous action as a
consequence of debt;

     19.03.2 if a Shareholder shall attempt to sell, encumber or otherwise
dispose of any of its Shares of any of the Companies otherwise than in
accordance with the terms of this Agreement, or

     19.03.3 if a Shareholder is in breach of any material obligation under this
Agreement which (if capable of remedy) is not remedied within 60 days.

     19.04. Without Prejudice. Any such termination under this Clause 19 shall
be without prejudice to the accrued rights of the Parties under this Agreement
against each other.

     19.05. Transfer Upon Breach. Upon termination of this Agreement with
respect to a breaching Shareholder under Clause 19.03 and in addition to any
other remedies provided under applicable law and the By-laws, subject to the
prior approval of a Shareholders’ Meeting, the innocent non-breaching
Shareholder shall have the right (but not the obligation), by notice to the
breaching Shareholder within 45 days after the breach, to call for such
Shareholder to transfer its Shares in each Company to the innocent non-breaching
Shareholder at the greater of:

     19.05.1 the same proportion of the book value of each Company’s equity
capital as the Shares held by the breaching Shareholder bears to the total
number of Shares of each Company; such book value to be based on generally
accepted accounting principles in Mexico, taking into account the effect of
Shareholders' loans to each Company and to be determined by each Company’s
Auditors by reference to the most recently available Quarterly financial
statements of each Company as audited by such Auditors, or

     19.05.2 three times the earnings before interest, taxes, depreciation and
amortization amount of the corresponding Company, determined by the Auditors
based on the most recently available twelvemonth period financial statements of
such Company.

--------------------------------------------------------------------------------

Joint Venture Agreement

20.     

Miscellaneous.

   

20.01. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties,

 

their successors and assigns, provided that the benefit of this Agreement may
not be assigned or transferred in whole or in part by any Party without the
consent of the other Party (except as provided in Clause 14.01).

20.02.     

Implementation of Agreement. Each Party agrees that it will at all times:

   

20.02.1 use all means reasonably available to it (including its voting power
direct or indirect

 

in relation to each Company) so as to ensure that each Company and any Director
of each Company nominated by it (and any alternate of such Director) shall
implement the provisions of this Agreement relating to each Company (SAPI);

     20.02.2 deal fairly with one another, cooperate in good faith, and execute
such documents and take such action as may be reasonably required to give full
effect to the provisions and intent of this Agreement, and

     20.02.3 use its reasonable commercial efforts to develop and expand the
business of each Company and of the Project.

     20.03. No Agency. Nothing contained in or relating to this Agreement shall
or shall be deemed to constitute an agency relationship between the Parties.

20.04     

Arbitration.

   

20.04.1 Any dispute, controversy or claim arising out of or in relation to or in
connection with

 

this Agreement or the operations carried out under this Agreement by each
Company, including without limitation any dispute as to the construction,
validity, interpretation, enforceability or breach of this Agreement, will be
negotiated within the Board. If said dispute cannot be settled in a period of
thirty (30) days through direct discussion within the Board, any unresolved
controversy or claim arising out of relating to this Agreement or breach
thereof, shall be settled by arbitration in accordance with the proceedings of
this Agreement by a Party submitting in writing such dispute, controversy or
claim to arbitration before the International Chamber of Commerce.

     20.04.2 The arbitration shall be heard and determined by at least three (3)
arbitrators whom shall be fluent in the English and Spanish languages. Each side
shall appoint an arbitrator of its choice within ten (10) days of the submission
of a notice of arbitration. The Party-appointed arbitrators shall in turn
appoint a presiding arbitrator of the tribunal within five (5) days following
the appointment of the Party-appointed arbitrators. If the Party-appointed
arbitrators cannot reach agreement on a presiding arbitrator of the tribunal
and/or one Party fails or refuses to appoint its Party-appointed arbitrator
within the prescribed period, the appointing authority for the implementation of
such procedure shall be the International Chamber of Commerce, which shall
appoint (an) independent arbitrator(s) who (do) (does) not have any financial
interest in the dispute, controversy or claim. All decisions and award by the
arbitration tribunal shall be made by majority vote.

--------------------------------------------------------------------------------

Joint Venture Agreement

20.04.3     

Unless otherwise agreed in writing by the Parties to the arbitration
proceedings: (i) the arbitration proceeding shall be held in México, Distrito
Federal (Mexico

 

City), Mexico;

     (ii) the arbitration proceedings shall be conducted in the Spanish language
with a written transcript of the proceedings in the English and Spanish
languages being made and furnished to the Parties;

(iii)     

the arbitrators shall be and remain all times wholly independent and impartial;

  (iv)     

the laws of Mexico will be the applicable substantive laws;

  (v)     

the arbitration proceedings shall be conducted in accordance with the Rules of

 

Conciliation and Arbitration of the International Chamber of Commerce;

     (vi) any procedural issues (not substantive issues) not determined under
the arbitral rules selected pursuant to this Agreement shall be determined by
the law of the place of arbitration, other than those laws which should refer
the matter to another jurisdiction;

     (vii) the costs of the arbitration proceedings (including attorneys’ fees
and costs) shall be borne in the manner determined by the arbitrators;

     (viii) the decision of the majority of the arbitrators shall be reduced to
writing; final and binding without the right of appeal; the sole and exclusive
remedy regarding any claims, counterclaims, issues or accounting presented to
the arbitrator; made and promptly paid in Dollars free of any deduction or
offset; and any costs or fees incident to enforcing the award shall, to the
maximum extent permitted by law, be charged against the Party resisting such
enforcement;

(ix)     

indirect, consequential, punitive or other similar damages shall not be allowed;

  (x)     

the award shall include interest from the date of any breach or violation of
this

 

Agreement, as determined by the arbitral award, and from the date of the award
until paid in full, at the interest rate then in effect at the World Bank for
new loans extended to its country members;

     (xi) judgment upon the award may be entered in any court having
jurisdiction over the Person or the assets of the Party owing the judgment, or
application may be made to such court for a judicial acceptance of the award and
an order of enforcement, as the case may be, and

--------------------------------------------------------------------------------

Joint Venture Agreement

     (xii) the Party-appointed arbitrators may be of the same nationality as the
Party appointing such arbitrator but the presiding arbitrator shall not be of
the same nationality as any of the Parties or their ultimate Controlling
Affiliates.

     20.04.4 Notwithstanding the foregoing, in order to preserve the status quo
pending the resolution by arbitration of a claim seeking relief of an injunctive
or equitable nature, any Party, upon submitting a matter to arbitration as
required by this Clause 20.04, may simultaneously or thereafter seek a temporary
restraining order or preliminary injunction from a court of competent
jurisdiction pending the outcome of the arbitration.

     20.05. Severability. If any term or provision of this Agreement shall be
found to be invalid or unenforceable for any reason, the other terms or
provisions shall not be affected and such invalid or unenforceable term shall be
deemed to be deleted.

     20.06. Inconsistency. In the event of any conflict between the By-laws and
any provisions of this Agreement, the provisions of this Agreement shall
prevail.

     20.07. Counterparts. This Agreement may be executed in multiple
counterparts, each of which when fully executed shall be deemed an original for
all purposes.

     20.08. Governing Language and Law. This Agreement shall be governed by,
construed, interpreted and enforced in the English language and in accordance
with the applicable substantive laws of Mexico to the exclusion of any conflicts
of law or rules which would refer the matter to the laws of another
jurisdiction.

     20.09. Representations and Warranties. Each Party hereby represents and
warrants to the other as follows:

     20.09.1 it is duly organized and existing in good standing under the laws
of its jurisdiction of incorporation;

     20.09.2 it possesses all requisite power and authority to enter into and
perform this Agreement and the transactions contemplated hereunder;

     20.09.3 this Agreement has been duly executed and delivered and constitutes
legal, valid and binding obligations, enforceable against it in accordance with
its terms;

     20.09.4 its execution, delivery and performance of this Agreement have been
duly authorized and will not result in a violation of any applicable law, and

     20.09.5 it is not aware of any suit, action or arbitration, or legal,
administrative or other proceeding that is pending or has been threatened,
against it that would affect the validity or enforceability of this Agreement or
its ability to fulfill its commitments hereunder.

     20.10. Further Assurances. The Parties hereto shall do and execute or
require to be done and executed all such further acts, deeds, documents and
things as may be necessary to give full effect to the terms and intent of this
Agreement, including without limitation the amendment to the By-laws to be
effected pursuant to Clause 2.02.

--------------------------------------------------------------------------------

Joint Venture Agreement

     20.11. Costs. Each Party hereto shall pay its own costs and disbursements
of and incidental to this Agreement. In the event that it is necessary for this
Agreement to be registered with any Mexican authority, then the costs of any
such registration shall be borne by each Company. Each of the Companies shall
bear the legal costs relating to any amendment to this Agreement, the
preparation of any amendment to the By-laws and the obtaining of all approvals
relating thereto.

     20.12. Notices. Each notice, demand or other communication given or made
under this Agreement shall be in writing and delivered or sent to the relevant
Party at its address or fax number set out below:

20.12.1     

To MGN:

   

Pedro Luis Ogazón 59 Colonia Guadalupe Inn 01100 Mexico, D.F. Fax: (+52-55)
5148-6701 Attention: Manuel Calvillo Álvarez

  20.12.2     

To GLFE:

   

5858 Westheimer Suite 850 Houston, Texas 77057 Fax: (+1-713) 621-7500 Attention:
Don Wilson

  20.12.3     

Any notice, demand or other communication so addressed to the relevant Party
shall

 

be deemed to have been delivered (a) if given or made by letter, when actually
delivered to the relevant address, and (b) if given or made by fax, when
dispatched, provided that where such delivery or transmission occurs after 6:00
p.m. on a Business Day, or on a day which is not a Business Day, service shall
be deemed to have been made at 9:00 a.m. on the immediately following Business
Day.

     20.13. Waiver and Severability. No failure or delay by any Party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of the same preclude
any further exercise thereof or the exercise of any other right, power or
remedy. Without limiting the foregoing, no waiver by any Party of any breach of
any provision hereof shall be deemed to be waiver of any subsequent breach of
that or any other provision hereof. If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect, the
legality, validity and enforceability of the remaining provisions of this
Agreement shall not be affected or impaired thereby.

     20.14. Entire Agreement. This Agreement constitutes the whole agreement
between the Parties hereto with respect to the subject matter hereof, and it is
expressly agreed that no amendments hereto shall be effective unless made in
writing and duly signed by both Parties. Nothing contained or implied in this
Agreement shall prejudice any other rights of the Parties pursuant to applicable
law.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT IN BLANK]

--------------------------------------------------------------------------------

Joint Venture Agreement

IN WITNESS WHEREOF, the Parties have set their hand hereto and entered into this
Agreement on the date and year first set forth above.

CIA. MEXICANAD DE GAS NATURAL, S.A. DE C.V. GULF UNITED ENERGY INC.

  FERNANDO CALVILLO ALVAREZ    D. W. Wilson  By:  Fernando Calvillo Alvarez 
By:  D. W. Wilson  Title:  Chairman  Title:  President 


--------------------------------------------------------------------------------